         Case: 5:18-cv-02706-SL Doc #: 23-1 Filed: 10/21/19 1 of 3. PageID #: 287



                                             APPENDIX A


                A Stipulation & Order following the format shown below must be jointly prepared and
electronically filed by counsel at least seven (7) calendar days prior to the date of the final pre-trial
conference. Specific reference is made here to the terms of the Trial Order that shall be read and applied
in conjunction with the format below.

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

JOHN DOE,                                            )        CASE NO. 0:00-CV-0000
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )        Judge Sara Lioi
                                                     )
JANE DOE,                                            )
                                                     )       STIPULATION & ORDER
       Defendant.                                    )

                                    FINAL PRE-TRIAL ORDER

                This action came before the Court at a final pre-trial conference held on the _____day
of         , 20 _ , pursuant to Rule 16 of the Federal Rules of Civil Procedure.

I. APPEARANCES:

       For Plaintiff(s):

       For Defendant(s):

II. NATURE OF ACTION AND JURISDICTION:

       A. This is an action for                                       .

       B. The jurisdiction of the Court is invoked under Title    , United States Code,
       Section                                 .

       C. The jurisdiction of the Court is (disputed / undisputed).


III. TRIAL INFORMATION:

       A. The estimated length of trial is      days.
     Case: 5:18-cv-02706-SL Doc #: 23-1 Filed: 10/21/19 2 of 3. PageID #: 288



    B. Trial to (the Court/Jury) is set for (MM/DD/YYYY).

IV. AGREED STATEMENTS AND LISTS

    A. General Nature of the Claims of the Parties

           (1)     Plaintiff Claims: (e.g., “Plaintiff asserts in Count 1 a right of recovery for
                   defendant's negligence as follows:”)

           (2)     Defendant Claims: (e.g., “Defendant denies liability as asserted in counts for the
                   following reasons.”- or - “Defendant as an affirmative defense asserts that
                   plaintiff was contributorily negligent as follows:. . .”).

    B. Uncontroverted Facts

           Suggested Language:

           “The following facts are established by admissions in the pleadings or by stipulations of
           counsel . . .” (set forth and number uncontroverted or uncontested facts).

    C. Issues of Fact and Law

           Suggested Language:

           (1)     “Contested Issues of Fact: The contested issues of fact remaining for decision
                   are . . .” (list them).

           (2)     “Contested Issues of Law: The contested issues of law in addition to those
                   implicit in the foregoing issues of fact are:. . .” (set forth). OR "There are no
                   special issues of law reserved other than those implicit in the foregoing issues of
                   fact."

    D. Witnesses

           Suggested Language:

           “Plaintiff/defendant will call or will have available for testimony at trial those witnesses
           whose names are set forth on the attached witness list” (See Appendix C).

    E. Expert Witnesses

           Suggested Language:

           “Parties are limited to the following number of expert witnesses, including treating
           physicians, whose names have been disclosed to opposing counsel: . . . .”

    F. Trial to the Court
       Case: 5:18-cv-02706-SL Doc #: 23-1 Filed: 10/21/19 3 of 3. PageID #: 289




             Parties must file a statement of the issues, proposed findings of fact, and proposed
             conclusions of law in accordance with the time limits set forth in the trial order. Parties
             must also file any trial briefs in accordance with the time limits set forth in the trial order.

      G. Trial to a Jury

             Proposed voir dire questions and proposed jury instructions must be submitted to the
             Court in accordance with the time limits set forth in the trial order.

      H. Use of Depositions

             Suggested Language:

             “Testimony of the following witnesses will be offered by deposition/video tapes: . . .” OR
             “No testimony will be offered by deposition/video tape.”

      I. Exhibits

             Suggested Language:

             “The parties will offer as exhibits those items listed on the attached list. (See Appendix
             B)”

      J. Pending Motions

             Suggested Language:

             “The following motions are pending at this time: . . .” OR “There are no pending motions
             at this time.”

      K. Settlement Efforts

             Set forth status of settlement discussions between the parties.


      IT IS SO ORDERED.

                                             JUDGE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE

Counsel for: ___________________

Counsel for: ___________________
